Citation Nr: 1336480	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-02 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder with mixed anxiety features.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   






INTRODUCTION

The Veteran had active service from December 1966 to August 1968.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, wherein the RO denied the Veteran's claim for service connection for PTSD.  The Veteran subsequently filed a timely appeal.               

The Board has characterized the issue on appeal in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

Although the Veteran initially had requested a videoconference hearing in his substantive appeal, he subsequently withdrew that request in January 2013.  See 38 C.F.R. § 20.702(e) (2013).


FINDINGS OF FACT

1.  The Veteran did not participate in combat, and has not identified a stressor related to fear of hostile military or terrorist activity. 

2.  The Veteran's alleged stressors are not supported by independent evidence.

3.  The Veteran's PTSD did not manifest during active service and is not related to a disease, injury, or event during active service, to include his reported stressors.

4.  The Veteran does not have a current psychiatric disorder, to include a depressive disorder with mixed anxiety features, that is related to a disease, injury, or event during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and a depressive disorder with mixed anxiety features, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in April 2010 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the April 2010 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the June 2010 decision that is the subject of this appeal in its April 2010 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in April 2010), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In addition, the Veteran has not been afforded a VA examination in connection with his claim for service connection.  However, a VA examination is not required in this case because the information and evidence of record does not indicate that either of the Veteran's currently diagnosed psychiatric disabilities may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  As explained in more detail below, the Veteran has not indicated that he was treated for any psychiatric symptoms during service.  In addition, the service treatment records are negative for any complaints or findings related to a psychiatric disorder, to include PTSD, a depressive disorder, and/or an anxiety disorder, and the first evidence of a diagnosis of a psychiatric disorder is in February 2010, more than 41 years after service.  In addition, there is no competent evidence of record relating his current psychiatric disorders - PTSD and depressive disorder with mixed anxiety features - to any in-service event, injury, or disease.  Furthermore, the Veteran's alleged stressors have not been verified by independent evidence.  Thus, remand for a VA examination/opinion is not required.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, for disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), such as PTSD, depressive disorder, and anxiety disorder, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  Generally, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f). The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

Effective July 13, 2010, the regulations concerning the criteria for service connection for PTSD were amended, primarily in order to reduce the evidentiary burden of establishing a stressor when a VA psychologist or psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD and the claimed stressor is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder with mixed anxiety features.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran argues that his PTSD was caused by two traumatic experiences during service.  Specifically, in stressor statements received by the RO in May 2010, the Veteran stated that his first in-service stressor was the death of his girlfriend.  He indicated that while he was stationed in Thailand from 1967 to 1968, he had to go to Bangkok to have dental work.  While in Bangkok, he met a girl who was 16 years old and whose father was an Army advisor.  The Veteran noted that he was 18 years old.  He subsequently was granted permission to go on vacation with her family in Thailand where they fell in love and discussed marriage.  The Veteran reported that a month later, he was informed by his CO that his girlfriend had accidently died.  He went to the funeral but never saw her family again because it was too difficult.  The Veteran indicated that for the next six months, he was nearly incapacitated and spent all of his free time alone in his bedroom, "unable to function in a normal way."  

With respect to his second stressor, the Veteran stated that while he was in Thailand, he was assigned to the Engineer Group, 91st Engineers, where they built roads all over Thailand.  On one occasion, his sergeant was between two vehicles when a pin hitch accidently went through his chest.  The Veteran indicated that he ran to his sergeant and used his shirt to try and stop the bleeding.  He also plunged his hand into his sergeant's back wound.  According to the Veteran, "to the best of his knowledge," his sergeant did not survive which haunted him.  The Veteran noted that he worried if he was the "one that killed him in [his] efforts to help him or if he would have died anyway."  The Veteran reported that due to those two incidents, he had experienced nightmares for 40 years.  In order for him to cope, he stated that he became a workaholic in order to try to avoid dealing with the trauma of those two events.  The Veteran stated that since he stopped working due to his health, he experienced constant depression because he had not mentally or emotionally dealt with the traumatic events.        

The Veteran's personnel records show that he served in the United States Army from December 1966 to August 1968, with service in Thailand from  July 1967 to August 1968.  His Military Occupational Specialty (MOS) was as a heavy vehicle driver.   

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include PTSD, a depressive disorder, and/or an anxiety disorder.  In August 1968, he underwent a separation examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes.  

In April 2010, the Veteran filed a claim of entitlement to service connection for PTSD.  After the RO sent the Veteran a letter requesting specific details about his alleged stressors, the Veteran responded that he did not remember the exact dates nor all of the names of persons involved in his stressors.  He also noted that he had no records showing combat service.  

VA Medical Center (VAMC) outpatient treatment records, dated from April 2009 to May 2010, show that in February 2010, the Veteran was treated for his diagnosed rheumatoid arthritis and hepatitis C.  At that time, he had complaints of depression and requested referral for an evaluation.  He noted that he felt sad and had a lack of motivation, with suicidal thoughts occasionally (no plan).  The pertinent diagnosis was depression.  In March 2010, the Veteran underwent a psychiatric evaluation.  He stated that he angered easily and was having a hard time sleeping.  The Veteran endorsed having PTSD symptoms of nightmares about incidents that happened during his military service.  He would awaken in a cold sweat and he had flashbacks.  He also endorsed hypervigilance and was easily startled.  According to the Veteran, he was a workaholic in order to avoid thinking about experiences while in the military.  The Veteran stated that because he was currently unemployed, he had a lot of free time and the memories disturbed him.  He indicated that he had a history of alcohol and pain medication abuse and had been treated twice for both.  The Veteran denied any past psychiatric history.  Following the mental status evaluation, the examiner diagnosed the Veteran with the following: (Axis I) PTSD; alcohol dependence in remission, (Axis IV) psychosocial and environmental problems, limited support system, chronic pain, and (Axis V) Global Assessment of Functioning (GAF) score of 60.     

In a May 2010 letter, the RO once again requested additional information from the Veteran regarding his alleged stressors.  Specifically, they requested the names of service members killed.  The evidence of record is negative for a response from the Veteran.  Thus, in a June 2010 Memorandum, the RO made a formal finding of a lack of information required to corroborate stressor(s) associated with the Veteran's claim for service connection for PTSD.  They determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps of National Archives and Records Administration (NARA) records.  

Additional VAMC outpatient treatment records show that in August 2010, the Veteran underwent a mental health evaluation.  The examiner stated that the Veteran had previous treatment with a diagnosis of PTSD; alcohol dependence; anxiety; depression; and remote opiate and cocaine abuse.  The Veteran indicated that he used to be a workaholic but since he stopped working, he had lots of free time to think about things from the past, specifically what happened to him in the military.  According to the Veteran, during service, he tried to help his sergeant who was injured in a crushing accident by plunging his hand in his body to try and stop the bleeding.  The Veteran noted that he worried that he contributed to his sergeant's death.  He reported that he also thought of his fiancé whom he met during service and who died of "poisonous fumes" prior to getting married.   The Veteran stated that he mostly dreamt of those two incidents.  He endorsed intrusive thoughts of those incidents.  The Veteran indicated that he was never in a combat zone.  Following the mental status evaluation, he was diagnosed with the following: (Axis I) depressive disorder with mixed anxiety features; opioid and cocaine abuse by history, in remission by self-report, (Axis III) peripheral nerve disease, low back disability, scoliosis, osteopenia, rash, bilateral hearing loss, hepatitis C, and rheumatoid arthritis, (Axis IV) coping skills, self-esteem, social support, financial issues (filed bankruptcy two times in the past), and chronic pain, and (Axis V) GAF score of 50.     

In this case, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  Accordingly, none of the previously explained exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

Here, the Veteran has alleged two stressors.  The first stressor is that his girlfriend accidently died while he was in the military.  The second stressor is that he tried to help his sergeant after he was injured but he subsequently died and the Veteran worries that he was responsible for his death.  Neither stressor has been verified and the RO determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of Marine Corps of NARA records.  Thus, the Board recognizes that in March 2010, the Veteran was diagnosed with PTSD.  However, the Veteran's PTSD was not linked to his service and/or alleged stressors; rather, it was linked to psychosocial and environmental problems, limited support system, and chronic pain.  Regardless, even if the diagnosed PTSD was linked to the Veteran's alleged in-service stressors, service connection for PTSD could not be established on the basis of those incidents, as they have not been corroborated by supporting evidence.  See 38 C.F.R. § 3.304(f).  Accordingly, because an in-service stressor has not been corroborated with supporting evidence, and because the evidence fails to show a valid diagnosis of PTSD based upon verifiable stressors, service connection for PTSD is not established.  See 38 C.F.R. § 3.304(f).

With respect to the Veteran's other psychiatric disorder, currently diagnosed as a depressive disorder with mixed anxiety features, the Veteran's service treatment records are negative for any complaints or findings of a psychiatric disability, to include a depressive disorder and/or an anxiety disorder.  In the Veteran's August 1968 separation examination, he was clinically evaluated as "normal" for psychiatric purposes.  

The first evidence of record of a diagnosis of a psychiatric disability is in February 2010, more than 41 years after service.  VAMC outpatient treatment records show that in February 2010, the Veteran was diagnosed with depression.  In August 2010, he was diagnosed with depressive disorder with mixed anxiety features.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].   

Although the Veteran was diagnosed with depression in February 2010, it was not linked to his period of active service.  In addition, the Veteran's August 2010 diagnosis of depressive disorder with mixed anxiety features was also not linked to his period of active service; rather, it was linked to financial issues and his limited social support, coping skills, and self-esteem.  Regardless, even if the evidence of record included an opinion linking the Veteran's currently diagnosed depressive disorder with mixed anxiety features to his alleged in-service stressors, the Board notes that such an opinion would lack credibility and be without probative value because the alleged stressors have not been verified.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has a psychiatric disability, to include a depressive disorder with mixed anxiety features, that is related to his period of active service.  However, the etiology of a mental disorder in any specific case is a complex medical question that requires medical knowledge/training.  See Jandreau, supra.  As a layperson, the Veteran lacks the training/experience to offer a probative opinion in the matter.  The Veteran's lay contentions in this case are outweighed by the medical evidence which indicates that he did not receive treatment for any psychiatric disorder until over four decades after discharge from service.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's lay opinion that he has a psychiatric disability, to include a depressive disorder with mixed anxiety features, that is related to his period of active service, is not competent evidence and cannot be considered as evidence favorable to the claim.

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability, to include PTSD and a depressive disorder with mixed anxiety features.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder with mixed anxiety features, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


